DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/15/2022, with respect to claims 1-5, 8-13, 15-20 have been considered but are moot in view of new grounds of rejection. 
 Applicant’s arguments, filed 08/15/2022, with respect to claim 14 (see arguments page 7) have been fully considered and are persuasive.   
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Jensen [US 20050043622 A1] in view of Tavakoli [US 9629615 B1] .
As per claim 1, Jensen teaches a method for quantification of blood flow by an ultrasound system (Jensen Fig 1, Fig 8, abstract “the invention relates to an apparatus for flow estimation using synthetic aperture imaging.”), the method comprising:
generating, by the ultrasound system scanning a heart of a patient, B-mode images with synthetic aperture (Jensen Figs 1-2,  ¶0017, discloses synthetic aperture use with respect to Fig 1.  ¶0032 “ The middle row of images in FIG. 2 shows 50 dB B-mode images of the obtained point-spread-functions”), the B-mode images including patterns in the chambers of the heart for response from blood due to the synthetic aperture (Applicant spec. ¶0003 “B-mode images generated with a multi-transmit, coherent image formation produce swirling or other speckle patterns in the blood regions. ”  Hence swirling or speckle patterns is interpreted as patterns.  Jensen ¶0065 “ the velocity estimation using speckle tracking … is illustrated in FIG. 7”, implies speckle patterns included in the images):
determining a flow field of velocities of the blood from the pattern response for the blood of the B-mode images (Jensen ¶0063-¶0068, Fig. 7).
Jensen does not expressly teach determining a flow field of two or three-dimensional velocities of the blood from the pattern response for the blood of the B-mode images, wherein determining comprises iteratively optimizing as a function of first and second energy terms, the first energy term comprising pattern tracking and the second energy term comprising a prior model of flow based on fluid dynamics in heart structure for the heart of the patient; and displaying a flow image as a function of the velocities of the flow field.
Tavakoli in same field of cardiac imaging and motion estimation teaches determining a flow field of two or three-dimensional velocities of the blood from the pattern response for the blood of the B-mode images (Tavakoli Col 12 lines 65 to Col 13 line 1, two dimensional b-mode flow field velocity vector                         
                            
                                
                                    v
                                
                                →
                            
                        
                    )
wherein determining comprises iteratively optimizing as a function of first and second energy terms (Tavakoli Col 8 lines 36-49 discusses optimizing /minimizing, Col 13 lines 15-25 discusses minimizing, Col 13 lines 50-55 discusses iteratively minimizing), the first energy term comprising pattern tracking and the second energy term comprising a model of flow based on fluid dynamics in heart structure for the heart of the patient (In view of applicant specification equation 1, Tavakoli equation 19 corresponds teaches first energy term comprising pattern tracking, i.e.  Edata and third term, i.e., βΨEtdi. corresponds to a model of flow based on fluid dynamics in heart structure for the heart of the patient.  This is a model because it models the tissue Doppler energy comprising B-mode velocity, transducer orientation and a TDI scalar); and
displaying a flow image as a function of the velocities of the flow field (Tavakoli Col 11 lines 60-64 “A output device 20, such as a video display or a printer or the like, is in communication with the image processing machine 18 and is configured to display the motion field representing the motion of the heart 14”).
Tavakoli thus discloses integrating Tissue doppler imaging with speckle tracking for cardiac motion estimation.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the method in Jensen by integrating Tissue doppler imaging with speckle tracking as in Tavakoli.    The motivation would be to increase accuracy of motion estimation (Tavakoli Col 24 lines 8-14).
The only other difference is that Jensen in view of Tavakoli does not expressly teach the second energy term comprises a prior model.  In Tavakoli, in order to ensure that the B-mode and TDI images were matched, B-mode and TDI images were simultaneously acquired (Tavakoli, Col 17 lines 42-45).  There is no discussion as to whether the energy terms in Tavakoli equation 19 are computed simultaneously or at different times.  If the term βΨEtdi is computed first then it would be a prior term / model, compared to the term Edata  .  Comparing equation 1 of applicant to equation 19 of Tavakoli, examiner finds that it would have been an obvious modification to perform calculations at different times or not.  The order in which to perform calculations is a design choice based on capability of processor being used in computations.  
Examiner also finds that it would be an obvious modification for a second reason.  The TDI information as in Tavakoli gives the most accurate value since it is performed simultaneously with the speckle tracking.  However, this requires equipment and processor for both the techniques.  In situation where such is lacking, it would be obvious to provide a prior model, i.e., using stored information about TDI energy, for minimizing energy function.  This is an optimization issue between the cost and accuracy, which the user has to decide when using a TDIOF system.  
As per claim 2, Jensen in view of Tavakoli further teaches wherein generating the B-mode images with synthetic aperture comprises combining data from multiple transmit events for each location represented by each of the B-mode images (Jensen Fig 1, ¶0017).
As per claims 3-4, Jensen in view of Tavakoli further teaches wherein displaying the flow image comprises displaying flow paths, vorticity, flow direction, or divergence derived from the flow field or wherein displaying the flow image comprises displaying a vector field of the velocities of the flow field (Tavakoli Figs 20-28, motion /flow vectors shown).
As per claim 8, Jensen in view of Tavakoli further teaches wherein optimizing comprises iteratively optimizing as a function of the first energy term, the second energy term, and a third energy term, the third energy term comprising a smoothing term (Tavakoli equation 19).
As per claim 9, Jensen in view of Tavakoli further teaches wherein iteratively optimizing the function comprises optimizing with the function including regularizing weights that vary as a function of location (Tavakoli Col 13 lines 50-55, reweighting iteratively using least squares.  Equation 20 is inherently a function of locations x, y).
As per claim 10, Jensen in view of Tavakoli does not expressly teach wherein determining comprises spatially filtering the each of the B-mode images with a linear or nonlinear filter.  However, Jensen ¶0056  discloses matched filters can be utilized in synthetic aperture imaging and it is a straightforward combination  (Jensen ¶ “The filters have different impulse responses depending on the varying spatial impulse response (which can be numerically found), thus compensating for the fixed focus in transmit. This approach can be extended to synthetic aperture imaging in a straightforward manner.”)   Hence there is suggestion to use matched filters and it would have been an obvious modification to use it for the images to improve accuracy of estimates (Jensen ¶0056, second problem addressed by matched filters).
As per claim 11,  Jensen in view of Tavakoli does not expressly teach wherein the filter comprises a Wronskian filter or a graph-based filter.  However, as per applicant specification ¶0047-0050, this is just an example of a filter that is used in an embodiment.  Applicant suggests using, linear, non-linear, anisotropic, Gaussian,  graph-based filtering or Wronskian.  There is no specific reason as to why this is used or if it provides any advantage over other filters mentioned or that exists. As per  MPEP2144.05  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, Jensen mentions using filters and it would have been routine experimentation to use one of the existing filters to provide performance as desired for the image processing.   As discussed above the specification does not set forth evidence that the particular filter, the claimed Wronskian filter, is critical to the invention, or of particular practical significance / advantage.  
As per claim 12, Jensen in view of Tavakoli teaches claim 1 as discussed above.  Jensen in view of Tavakoli further teaches  wherein determining comprises determining the velocities at a resolution of the B-mode images (In view of applicant ¶0044, Jensen uses synthetic aperture from b-mode also.  Hence will have same resolution.  See also applicant arguments of 03/09/2022 page 6) wherein displaying comprises displaying with the flow image having the resolution of the B-mode images for flow information (Tavakoli Figs 20-28) 
As per claims 16, 19, has limitations similar to claims 1, 12 and is rejected for same reasons over Jensen in view of Tavakoli.  Jensen in view of Tavakoli further teaches generating images with multi-transmit, coherent image formation (In view of , spec. ¶0028,  examiner interprets coherent imaging to refer to use of synthetic transmit aperture.  See also claim 17 below.  Jensen Fig 1 is using multi transmit  and synthetic aperture).
As per claim 17, Jensen in view of Tavakoli further teaches wherein generating comprises generating with transmit aperture synthesis or harmonic imaging using multiple transmit events to generate each of the B-mode images (Jensen Fig 1).
As per claim 18, Jensen in view of Tavakoli further teaches wherein generating comprises generating the B-mode images including the patterns as swirling patterns for response from the blood and without contrast agents (In view of applicant specification, ¶0003, system in Jensen will inherently cause patterns since it also uses multi transmit with synthetic aperture).
As per claim 20, has limitations similar to claim 16 and is rejected for same reasons over Jensen in view of Tavakoli . 

Claims 5, 15,  rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Tavakoli as applied to claims 1, 12 above, and further in view of Pedrizzetti [US 20080269611 A1].
As per claim 5, 15 Jensen in view of Tavakoli teaches claims 1, 12 as discussed above.  Jensen in view of Tavakoli does not expressly teach wherein displaying the flow image comprises displaying a vortex or vortex size and shape derived from the flow field, or wherein displaying comprises displaying the flow image with sizes and shapes of vortices indicated in the flow image.
Pedrizzetti in same field of endeavor teaches wherein displaying the flow image comprises displaying a vortex or vortex size and shape derived from the flow field (Pedrizzetti ¶0010 “method is provided for characterizing flow in medical diagnostic ultrasound imaging.  Flow values for each of a plurality of cardiac locations are detected with ultrasound. Vortex information is calculated as a function of the flow values”), displaying comprises displaying the flow image with sizes and shapes of vortices indicated in the flow image (Pedrizzetti Fig 1 steps 44-46, ¶0050, ¶0054).
 Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the method in Jensen in view of Tavakoli by integrating display of vortex information as in Pedrizzetti.  The vortex information is useful for identifying cardiac locations and provide diagnostically useful information (Pedrizzetti ¶0007, ¶0010). 
		
Allowable Subject Matter
Claims 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The additional references cited in PTO are considered pertinent to the invention, but has not been applied in the office action.  The invention of claims 13-14 are not obvious over the references of record.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        ,